In an action to recover damages for personal injuries sustained by plaintiff, a passenger in defendant’s trolley ear, the jury rendered a verdict in plaintiff’s favor. The court granted defendant’s motion to set the verdict aside as contrary to the evidence. From the order entered thereon plaintiff appeals. Order reversed on the facts, motion denied, and verdict of the jury reinstated, with costs to appellant. The evidence presented a clear-cut issue of fact for determination by the jury. Upon all the proof it cannot be said that the jury’s determination was against the weight of the evidence. Hence, it was error for the court to set aside the verdict. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Adel, J., dissents and votes to affirm.